A la moción de la parte apelada notificada al abogado de la parte apelante el 13 de marzp actual, pidiendo la desestimación del re-curso por no ser apelable la orden recurrida ordenando dar pose-sión al ejecutante de la finca ejecutada dentro de un procedimiento sumario hipotecario, vista el 25 de marzo en curso con la sola asis-tencia de la parte apelada por su abogado, no siendo en verdad dicha orden apelable de acuerdo con la ley y lo resuelto por esta Corte en el caso de Roig Commercial Bank v. Bustelo, 44 D. P. R. 541, se desestima, por tal motivo, el recurso.